DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,055,271. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in the claims 1-19 of U.S. Patent No. 9,055,271, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that the claims 1-19 of U.S. Patent No. 9,055,271, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-19 of U.S. Patent No. 9,055,271, including the feature of combining the audio stream of comments with a video instant replay of the individual recorded as a portion of the live event; and transmitting a combination of the audio stream of comments with the video instant replay to at least one data communications network-enabled device as specified in claim 1 of the present Application. (See claim 1 of U.S. Patent No. 9,055,271).
With regard to claim 2, the feature of wherein the talking replay is transmitted to said at least one data communications network-enabled device comprising one or more of a television or a handheld wireless communication device as specified thereof is present in claim 2 of U.S. Patent No. 9,055,271.
With regard to claim 3, the feature of wherein the audio stream comment is made by an athlete featured on the instant replay as specified thereof is present in claim 3 of U.S. Patent No. 9,055,271.
With regard to claim 4, the feature of wherein the supplemental sports data includes at least one of: an announcement of a score change for a sporting event monitored by said at least one data communications network-enabled device: and a display of a football widget providing updates on ball possession, ball location on a playing field, and current score for a ball game being monitored by said at least one data communications network-enabled device as specified thereof is present in claim 4 of U.S. Patent No. 9,055,271.
With regard to claim 5, the feature of wherein the talking replay is transmitted to said at least one data communications network-enabled device comprising one or more of a television or a handheld wireless communication device as specified thereof is present in claim 5 of U.S. Patent No. 9,055,271.
With regard to claim 6, the feature of wherein the audio stream comment is made by an athlete featured on the instant replay as specified thereof is present in claim 6 of U.S. Patent No. 9,055,271.
With regard to claim 7, the feature of wherein the instructions are further configured for: synchronizing said at least one data communications network-enabled device with a broadcast of a live sporting event to obtain supplemental sports data over a data network from a server storing data associated with the live sporting event; obtaining supplemental sports data from the server for display on said at least one data communications network-enabled device following a triggering activity associated with the broadcast of the live sporting event; and transmitting the supplemental sports data over a data network for rendering on a display associated with said at least one data communications network-enabled device as specified thereof is present in claim 7 of U.S. Patent No. 9,055,271.
With regard to claim 8, the feature of wherein the supplemental sports data is a talking replay that is transmitted to said at least one data communications network-enabled device comprising one or more of a television or a handheld wireless communication device as specified thereof is present in claim 8 of U.S. Patent No. 9,055,271.
With regard to claim 9, the feature of wherein the supplemental sports data includes at least one of: an announcement of a score change for a sporting event monitored by said at least one data communications network-enabled device: and a display of a football widget providing updates on ball possession, ball location on a playing field, and current score for a ball game being monitored by said at least one data communications network-enabled device as specified thereof is present in claim 9 of U.S. Patent No. 9,055,271.
With regard to claim 10, the feature of wherein the talking replay is transmitted to said at least one data communications network-enabled device comprising one or more of a television or a handheld wireless communication device as specified thereof is present in claim 10 of U.S. Patent No. 9,055,271.
With regard to claim 11, the feature of wherein the audio stream comment is made by an athlete featured on the instant replay as specified thereof is present in claim 11 of U.S. Patent No. 9,055,271.
With regard to claim 12, the feature of wherein the supplemental sports data includes at least one of: a display of instant replay video of a sports athlete combined with audio of a pre-recorded statement by the sports athlete associated with the instant replay video: an announcement of a score change for a sporting event monitored by the electronic device: and a display of a football widget providing updates on ball possession, ball location on a playing field, and current score for a ball game being monitored by said at least one data communications network-enabled device as specified thereof is present in claim 12 of U.S. Patent No. 9,055,271.
With regard to claim 13, the feature of synchronizing an electronic device with a broadcast of a live sporting event to obtain supplemental sports data over a data network from a server storing data associated with the live sporting event: obtaining supplemental sports data from the server for display on the electronic device following a triggering activity associated with the broadcast of the live sporting event, and transmitting the supplemental sports data over a data network for rendering on a display associated with the electronic device as specified thereof is present in claim 13 of U.S. Patent No. 9,055,271.
With regard to claim 14, the feature of wherein the supplemental sports data includes at least one of: a display of instant replay video of a sports athlete combined with audio of a pre-recorded statement by the sports athlete associated with the instant replay video; an announcement of a score change for a sporting event monitored by the electronic device: and a display of a football widget providing updates on ball possession, ball location on a playing field, and current score for a ball game being monitored by the electronic device as specified thereof is present in claim 14 of U.S. Patent No. 9,055,271.
With regard to claims 15-16, the feature of the system for providing sport event data to electronic devices, said comprising: a server registering subscribers to sports event data wherein a subscription to sports event data enables electronic devices used by authorized subscribers to obtain supplemental sports data over a data network from a server storing data associated with the live sporting event when the authorized subscribers electronic device is in use during a broadcast of a live sporting event; and wherein said server provides supplemental sports data over a data communications network to said electronic devices used by authorized subscribers for rendering as video and audio following a triggering activity associated with the broadcast of the live sporting event as specified thereof is present in claim 15 of U.S. Patent No. 9,055,271.
With regard to claim 17, the feature of wherein the supplemental sports data includes at least one of: instant replay video of a sports athlete combined with audio of a pre-recorded statement by the sports athlete associated with the instant replay video: an announcement of a score change for a sporting event monitored by the electronic device: and a display of a football widget providing updates on ball possession, ball location on a playing field, and current score for a ball game being monitored by the electronic device as specified thereof is present in claim 16 of U.S. Patent No. 9,055,271.

With regard to claim 18, the feature of wherein supplemental sports data is rendered on a display associated with said authorized subscribers electronic device as specified thereof is present in claim 17 of U.S. Patent No. 9,055,271.
With regard to claim 19, the feature of wherein the supplemental sports data includes at least one of: instant replay video of a sports athlete combined with audio of a pre-recorded statement by the sports athlete associated with the instant replay video; an announcement of a score change for a sporting event monitored by the electronic device: and a display of a football widget providing updates on ball possession, ball location on a playing field, and current score for a ball game being monitored by the authorized subscribers electronic device as specified thereof is present in claim 18 of U.S. Patent No. 9,055,271.
With regard to claim 20, the feature of wherein the supplemental sports data is rendered on a display associated with said authorized subscriber's electronic device as specified thereof is present in claim 19 of U.S. Patent No. 9,055,271.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        November 10, 2022.